 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    AMY GILMAN,                                           Case No. 1:19-cv-01112-DAD-EPG

12                    Plaintiff,
                                                            ORDER RE: STIPULATED REQUEST FOR
13            v.                                            DISMISSAL OF ENTIRE ACTION WITH
                                                            PREJUDICE
14    ELECTRONIC RECYCLERS
      INTERNATIONAL, INC.,
15                                                          (ECF No. 12)
                      Defendant.
16

17

18         Plaintiff, Amy Gilman, and Defendant, Electronic Recyclers International, Inc., have

19    filed a stipulation to dismiss the entire action with prejudice (ECF No. 12). In light of the

20    stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A);

21    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the

22    Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:      October 21, 2019                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
